Name: 2004/29/EC: Commission Decision of 23 December 2003 amending Decisions 2002/798/EC and 2002/934/EC as regards the reallocation of the Community's financial contribution to Member States' TSE monitoring programmes for 2003 (notified under document number C(2003) 5026)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  EU finance
 Date Published: 2004-01-10

 Avis juridique important|32004D00292004/29/EC: Commission Decision of 23 December 2003 amending Decisions 2002/798/EC and 2002/934/EC as regards the reallocation of the Community's financial contribution to Member States' TSE monitoring programmes for 2003 (notified under document number C(2003) 5026) Official Journal L 006 , 10/01/2004 P. 0051 - 0052Commission Decisionof 23 December 2003amending Decisions 2002/798/EC and 2002/934/EC as regards the reallocation of the Community's financial contribution to Member States' TSE monitoring programmes for 2003(notified under document number C(2003) 5026)(2004/29/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), and in particular Article 24(5) and (6) thereof,Whereas:(1) Commission Decision 2002/798/EC of 14 October 2001 on the list of programmes for the monitoring of TSE qualifying for a financial contribution from the Community in 2003(2) lists the programmes submitted to the Commission by the Member States for the monitoring of transmissible spongiform encephalopathies (TSE) qualifying for a Community financial contribution in 2003. That Decision also sets out the proposed rate and maximum amount of the contribution for each programme.(2) Commission Decision 2002/934/EC of 28 November 2002 approving the TSE monitoring programmes of certain Member States for 2003 and fixing the level of the Community's financial contribution(3), approves the programmes listed in Decision 2002/798/EC and lays down the maximum amounts of the Community's financial contribution.(3) Decision 2002/934/EC provides for progress reports to be forwarded by the Member States to the Commission every month. An analysis of those reports indicates that certain Member States will not utilise their full allocation for 2003, while others will carry out monitoring in excess of the number of tests funded. It is therefore appropriate to reallocate funding from Member States which are not using their full allocation to those that are exceeding it.(4) Decisions 2002/798/EC and 2002/934/EC should be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2002/798/EC is amended in accordance with the Annex to this Decision.Article 2Decision 2002/934/EC is amended as follows:1. in Article 1(2), "EUR 4719000" is replaced by "EUR 4430730";2. in Article 2(2), "EUR 2977000" is replaced by "EUR 2906920";3. in Article 3(2), "EUR 20723000" is replaced by "EUR 19527350";4. in Article 4(2), "EUR 975000" is replaced by "EUR 753570";5. in Article 5(2), "EUR 5984000" is replaced by "EUR 6442930";6. in Article 6(2), "EUR 30554000" is replaced by "EUR 33461590";7. in Article 7(2), "EUR 9577000" is replaced by "EUR 7996480";8. in Article 8(2), "EUR 6952000" is replaced by "EUR 7374940";9. in Article 9(2), "EUR 198000" is replaced by "EUR 230690";10. in Article 10(2), "EUR 6312000" is replaced by "EUR 5650110";11. in Article 11(2), "EUR 2455000" is replaced by "EUR 2401430";12. in Article 12(2), "EUR 1059000" is replaced by "EUR 1250030";13. in Article 13(2), "EUR 1402000" is replaced by "EUR 1438450";14. in Article 14(2), "EUR 440000" is replaced by "EUR 461780".Article 3This Decision is addressed to the Member States.Done at Brussels, 23 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 277, 15.10.2002, p. 25.(3) OJ L 324, 29.11.2002, p. 73.ANNEXThe Annex to Decision 2002/798/EC is replaced by the following:"ANNEXList of programmes for the monitoring of TSEMaximum amount of the Community financial contribution>TABLE>"